 



EXHIBIT 10.30 D

THIRD AMENDMENT TO LICENSE AGREEMENT

     This Third Amendment to the License Agreement (the “Third Amendment”) is
made and entered into as of November 23, 2004 (“Third Amendment Execution
Date”), by and between The University of Kansas Center for Research, Inc., a
Kansas not-for-profit corporation (“Licensor”), and ProQuest Pharmaceuticals,
Inc., a Delaware corporation and successor by merger to ProQuest
Pharmaceuticals, Inc., a Kansas corporation, (“Licensee”). Licensor and Licensee
may be referred to herein as “Party” or, collectively, as “Parties.” All
capitalized terms used but not defined in this Third Amendment have the meaning
given them in the Agreement.

     Whereas, Licensor and Licensee are parties to the License Agreement dated
April 2, 1999, as amended April 26, 2002 (effective February 6, 2002) and
August 20, 2004 (the “Agreement”), pursuant to which Licensor granted to
Licensee an exclusive license under certain proprietary cyclic peptide, prodrug
and inhalation technologies to develop, make, use and sell products;

     Whereas, Licensor and Licensee are also parties to the License Agreement
dated July 6, 2001 (the “2001 License”) pursuant to which Licensor granted to
Licensee an exclusive license under certain pending US and foreign patent
applications claiming novel N-H bond containing prodrugs;

     Whereas, Licensee desires to return to Licensor all Patent Rights under the
Agreement (except those specifically described in the amended Section 1.08
below) including without limitation those rights relating to US Patent 5,672,584
(the Cyclic Peptide Patent) and any corresponding foreign patent applications
and patents, US Patent 6,451,776 (the “Alcohol Prodrug Patent”), US Patent
5,985,856 (the Secondary and Tertiary Amine Patent) and any corresponding
foreign patent applications and patents (collectively, the “Returned Patent
Rights”), and Licensee desires to terminate and return all rights under the 2001
License; and

     Whereas, the Parties now desire to document the termination of the 2001
License and to amend the Agreement to narrow the licensed rights to certain
prodrug technologies and to reflect the Parties’ agreement regarding the
elimination of certain payment terms under the Agreement.

     Now, Therefore, in consideration of the foregoing premises and the
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Licensor and Licensee
hereby agree as follows:

1. Third Amendment Effective Date. This Third Amendment is subject to, and shall
become effective upon, the Effective Time of the merger of Licensee with and
into a wholly-owned subsidiary of Guilford Pharmaceuticals Inc. pursuant to the
terms of the Agreement and Plan of Merger by and among Licensee, Guilford
Pharmaceuticals Inc. and PQ Acquisition Sub., Inc. (the date on which the
Effective Time occurs, the “Third Amendment Effective Date”). If the Effective
Time of such merger has not occurred by March 31, 2005, this Third Amendment
shall be of no further force and effect.

2. Patent Rights Definition. Section 1.08 of the Agreement, is deleted in its
entirety and replaced with the following:

1



--------------------------------------------------------------------------------



 



1.08 “Patent Rights” shall mean (i) U.S. Patent 6,204,257 (the “Phenol Prodrug
Patent”), (ii) any corresponding foreign patent applications and patents,
(iii) U.S. patent application 10/208647 (a pending continuation application
claiming the priority date of the Phenol Prodrug Patent), and (iv) all
divisions, continuations, continuations-in-part, patents of addition, and
substitutions of, and all patents issuing on, any of the foregoing, together
with all registrations, reissues, reexaminations or extensions of any kind with
respect to any such patents, in each case to the extent the same claim and
disclose subject matter in the Phenol Prodrug Patent and any patents issued
thereon.

On June 11, 2002, Dr. Roger A. Rajewski and Dr. Michelle P. McIntosh submitted
to KU and Licensor a certain invention disclosure questionnaire describing an
invention referred to as “Delivery of a Sedative/Anti-Emetic Compound Via
Inhalation (the “Inhalation Technology”). The term “Patent Rights” shall also
include – in addition to any rights that would otherwise be treated as “Patent
Rights” under this Section 1.08 – (i) the draft patent application related to
the Inhalation Technology, and any revisions thereof, in existence on the Third
Amendment Effective Date (“Existing Application”), (ii) any patents issued
thereon, (iii) all patents and patent applications claiming (or which could
claim) priority therefrom including all divisions, continuations,
continuations-in-part, patents of addition, and substitutions of any of the
foregoing, (iv) any corresponding foreign patent applications and patents, and
(v) all registrations, reissues, reexaminations or extensions of any kind with
respect to any of the foregoing.

3.   Exhibit A. Exhibit A is hereby deleted in its entirety. Exhibits 1 and 2,
to the extent incorporated under the Agreement by the amendment dated August 20,
2004 are hereby deleted in their entirety.

4.   License Definition. Section 1.07 of the Agreement is deleted in its
entirety and replaced with the following:

1.07 “License Revenue” shall mean the gross amount of revenues, including
royalties, lump-sum payments, annual fees and other payments, received by
Licensee from the sale, or use of Product, or received by Licensee or its
Affiliates solely in connection with Product under a License. For clarity,
License Revenue does not include any amounts received by Licensee from the sale
or use of Propofol Product or received by Licensee or its Affiliates in
connection with Propofol Product under a License.

5.   Phase 1 Financing Definition. Section 1.09 is hereby deleted in its
entirety.

6.   Product Definition. Section 1.10 of the Agreement is deleted in its
entirety and replaced with the following:

1.10 “Product” shall mean any pharmaceutical or veterinary products covered by
one or more of the claims of an issued patent under the Patent Rights, but
excluding Propofol Product. For clarity, “Product” shall include compositions of
matter, processes of making, and methods of using.

7.   Propofol Product Definition. Article 1 of the Agreement is amended to add
the following new definition in Section 1.14:

2



--------------------------------------------------------------------------------



 



1.14 “Propofol Product” shall mean prodrugs of propofol, their compositions,
methods of use, and processes for making as claimed by the Patent Rights.

8.   Propofol Product Buyout. As consideration for the purchase of Licensor’s
rights to receive royalty payments earned under the License Agreement based on
the development, manufacture, use, distribution or sale of the Propofol Product
by or on behalf of Licensee, Licensee shall pay Licensor on the Third Amendment
Effective Date a total payment equal to One Hundred Eighty Thousand Dollars
($180,000.00).

9.    License Grant.

       (a) Sections 2.01 and 2.02 of the Agreement are deleted in their entirety
and replaced with the following:

2.01 Subject to the limitations in Sections 2.03, Licensor hereby grants to
Licensee and Licensee accepts, an exclusive, worldwide license under the Patent
Rights and Know-How to develop, have developed, make, have made, use, distribute
for sale, have distributed for sale, sell and have sold Product, upon the terms
and subject to the conditions of this Article and this Agreement.

2.02 Subject to the limitations in Sections 2.03, Licensor hereby grants to
Licensee and Licensee accepts, an irrevocable, royalty-free, fully-paid,
exclusive, worldwide license under the Patent Rights and Know-How to develop,
have developed, make, have made, use, distribute for sale, have distributed for
sale, sell and have sold Propofol Product, upon the terms and subject to the
conditions of this Article and this Agreement.

(b) Section 2.04 is hereby deleted in its entirety.

  10. Amendment of Article 3.

        (a) Section 3.01 of the Agreement is deleted in its entirety and
replaced with the following:

3.01 As consideration for the license granted to Licensee by Licensor under
Section 2.01 of this Agreement, Licensee shall pay to Licensor as royalties two
percent (2%) of License Revenue derived by Licensee under the Patent Rights from
the sale or use of Product.

               (i) Royalties due under this Section 3.01 shall be payable on a
country-by-country and Product-by-Product (as applicable) basis until the
expiration, nullification, final judgment of invalidity or abandonment after
exhaustion of all appeals of the last-to-expire, last-to-be nullified,
last-to-be held invalid or last-to-be abandoned claim of an issued patent under
the Patent Rights in such country covering a Product or other applicable License
Revenue.

               (ii) Notwithstanding the foregoing provisions of this Article 3,
in no event shall the royalty payable with respect to License Revenue from a
particular Product exceed 2.0%, regardless of the number of patents that cover
such Product.

3



--------------------------------------------------------------------------------



 



(b) Sections 3.02, 3.03 and 3.04 are deleted in their entirety.

11. Amendment of Article 5. Section 5.01 of the Agreement is deleted in its
entirety and replaced with the following:

     5.01 Licensor shall deliver to Licensee, and Licensee shall have the right
to use during the term of this Agreement, all available Know-How, documents,
information and data which is owned by Licensor which may be reasonably expected
to assist Licensee in the development and commercialization of Product and/or
Propofol Product.

12. Payment of Past Patent Expenses. In full satisfaction of Licensee’s
obligation under Section 7.03(iii) of the Agreement, Licensee shall pay to
Licensor on the Third Amendment Effective Date a total payment equal to Two
Hundred Forty Three Thousand Six Dollars and Fifty Six Cents ($243,006.56).
Licensee shall be responsible for all patent expenses for Returned Patent Rights
incurred on or before the Third Amendment Effective Date. As of the Third
Amendment Effective Date, Licensor shall be solely responsible for any further
prosecution and maintenance of the Returned Patent Rights that Licensor elects
to undertake, at its sole discretion, and Licensor shall be responsible for any
fees and expenses related thereto incurred after the Third Amendment Effective
Date.

13. Amendment of Article 7. Article 7 is deleted in its entirety and replaced
with the following:

ARTICLE 7 – PATENT PROSECUTION AND MAINTENANCE

7.01 Beginning on the Third Amendment Effective Date, Licensee – as between the
parties hereto – shall be responsible for the preparation, filing and
prosecution of the Existing Application in the United States. Except as set
forth in Section 7.05 below, (i) beginning on the Third Amendment Effective
Date, Licensee shall diligently endeavor to prepare, file and prosecute the
Existing Application, and (ii) Licensee shall be responsible for and shall pay
all fees and expenses associated with such preparation, filing and prosecution
of the Existing Application in the United States (to the extent such fees and
expenses are incurred after the Third Amendment Effective Date). Beginning on
the Third Amendment Effective Date, Licensee shall be responsible for, and shall
pay all fees and expenses associated with, the maintenance of (a) the Phenol
Prodrug Patent and any foreign counterparts of the foregoing, and (b) all other
patents issuing from the Existing Application.

7.02 Licensee shall have the right to prepare, file, prosecute and maintain, at
its own expense, additional patent applications in the United States and foreign
countries claiming (or which could claim) priority from the Existing Application
or the Phenol Prodrug Patent (including the pending U.S. continuation
application 10/208647, which claims the benefit of the filing date of the Phenol
Prodrug Patent).

7.03 Beginning on the Third Amendment Effective Date, Licensee shall be solely
responsible for the preparation, filing, prosecution and maintenance of pending
patent applications under the Patent Rights in foreign countries designated by
Licensee; and except as set forth in Section 7.05 below, (i) Licensee shall pay
all fees and expenses

4



--------------------------------------------------------------------------------



 



associated with preparing, filing and prosecuting such applications (to the
extent incurred after the Third Amendment Effective Date), and (ii) Licensee
shall be responsible for all fees and expenses associated with the maintenance
of patents arising from such applications (to the extent incurred after on the
Third Amendment Effective Date).

7.04 Licensor and Licensee shall cooperate fully in (i) the preparation, filing,
prosecution and maintenance of Patent Rights and of all patents and patent
applications licensed to Licensee hereunder, and (ii) the execution of all
papers and instruments required to apply for, prosecute and maintain Patent
Rights in any country. Each party shall provide to the other prompt notice as to
all matters which come to its attention and which may affect the preparation,
filing, prosecution or maintenance of any Patent Rights. Licensee shall provide
Licensor with copies of all relevant documents and shall solicit comments from
Licensor regarding the prosecution of the patent applications under Patent
Rights. Licensee shall provide Licensor sufficient time before the due date and
filing thereof to review and comment on patent applications and all material
correspondence to and from the U. S. Patent and Trademark Office and patent
offices in foreign countries related to all Patent Rights governed by this
Agreement. Licensee shall use all reasonable efforts to amend any such patent
applications to include claims reasonably requested by Licensor.

7.05 If Licensee elects not to pursue the patent prosecution of any pending
application within the Patent Rights, Licensee shall give Licensor sufficient
notice to afford Licensor the opportunity to do so at Licensor’s cost, in which
event Licensor’s interest in any patents issuing therefrom shall be free and
clear of any license to Licensee under Section 2.01 of this Agreement.

14. Publication Rights for Inhalation Technology. If the Existing Application
claiming the Inhalation Technology is not filed pursuant to Section 7.01 of the
Agreement within ninety (90) days after the Third Amendment Effective Date and
unless the Licensor and Licensee otherwise agree, Licensor shall have the right
to permit the inventors and their collaborators to pursue scientific
publications and presentations relating to the Inhalation Technology.

15. Termination Rights. Article 9 is deleted in its entirety and replaced with
the following:

ARTICLE 9 – TERM AND TERMINATION

9.01 The term of this Agreement and the royalty payment obligations under
Section 3.01 hereof (unless earlier terminated under this Article 9) expire upon
the expiration, nullification, final judgment of invalidity or abandonment after
exhaustion of all appeals of the last of the Patent Rights to expire, or the
abandonment of the last pending patent application within the Patent Rights,
after which the licenses pursuant to this Agreement with respect to the Know-How
for such licenses shall be fully paid-up.

9.02 If either party materially defaults in its performance of this Agreement,
including failure to make any payment due under this Agreement, and if such
default is not cured within sixty (60) days after receiving written notice from
the other party with respect to such default, then such other party shall have
the right to terminate this Agreement.

5



--------------------------------------------------------------------------------



 



16.  Rights and Duties Upon Termination. Article 10 is deleted in its entirety
and replaced with the following:

ARTICLE 10 – RIGHTS AND DUTIES UPON TERMINATION

10.01 Termination of this Agreement shall terminate all outstanding obligations
and liabilities between the parties arising from this Agreement except those
described in Sections 2.02 (and 2.03 to the extent limiting Section 2.02), 6.01,
8.08, 11.01 and 12.01-12.03, which sections shall survive termination. In
addition, any other provision required to interpret and enforce the parties’
rights and obligations under this Agreement shall also survive, but only to the
extent required for the full observation and performance of this Agreement.

10.02 Upon termination of this Agreement for any reason, Licensee’s rights in
the Patent Rights, Know-How and in the Product shall terminate, and for so long
as the Patent Rights are in effect, Licensee and its Affiliates shall cease
manufacture, development, marketing and sale of Product, and all originals and
copies of know-how, data, results and other information collected and/or
generated by Licensee and its Affiliates relating to Product prior to
termination shall be delivered to Licensor within thirty (30) days thereafter,
except for one copy thereof which may be retained in Licensee’s legal files
solely for the purpose of establishing the extent of its obligations thereunder.
Notwithstanding anything to the contrary contained in this Agreement (including
the preceding sentence), Licensee’s rights in the Patent Rights, Know How and
Product to the extent related to the Propofol Product and in the Propofol
Product shall survive the termination of this Agreement and remain in full force
and effect.

17. Amendment of Section 11.01. Section 11.01 is deleted in its entirety and
replaced with the following:

     Licensee shall indemnify, defend and hold harmless Licensor, the University
of Kansas, their Affiliates, and their current and former directors, trustees,
officers, faculty, employees, students and agents, and their respective
successors, heirs and assigns (collectively the “Indemnitees”), harmless from
and against any and all liabilities, losses, claims, demands, damages, costs and
expenses, fines, penalties or money judgments including without limitation court
costs and reasonable attorneys’ fees (hereinafter “Liabilities”) incurred by or
against Indemnitees or any of them arising out of the use, manufacture, sale,
storage or advertising of any Product or Propofol Product.

18. Rights and Duties Upon Return. As of the Third Amendment Effective Date,
Licensee shall have no further rights with respect to the Returned Patent
Rights. Within thirty (30) days of the Third Amendment Effective Date, Licensee
shall return to Licensor all originals and copies of know-how, data, results and
information collected and/or generated by Licensee relating to the Returned
Patent Rights. Notwithstanding the return of the Returned Patent Rights,
Licensee acknowledges that it remains responsible for its activities with
respect to the Returned Patent Rights occurring prior to the Third Amendment
Effective Date, and any liability related thereto. For avoidance of doubt,
Licensee’s indemnification obligation under Section 11.01 of the

6



--------------------------------------------------------------------------------



 



Agreement shall survive the return of the Returned Patent Rights with respect to
events occurring prior to the Third Amendment Effective Date.

19. 2001 License Agreement Termination. The 2001 License is hereby terminated in
its entirety effective upon the Third Amendment Effective Date. As of the Third
Amendment Effective Date, Licensee shall have no further rights with respect to
the Patent Rights under the 2001 License and shall have those obligations under
the Agreement specified to survive pursuant to Article 10. Within thirty
(30) days of the Third Amendment Effective Date, Licensee shall return to
Licensor all originals and copies of know-how, data, results and information
collected and/or generated by Licensee relating to Product (as defined in the
2001 License). As of the Third Amendment Effective Date, Licensor shall be
solely responsible for any further prosecution and maintenance of such Patent
Rights that Licensor elects to undertake, at its sole discretion, and Licensor
shall be responsible for any fees and expenses related thereto incurred after
the Third Amendment Effective Date.

20. No Other Modifications. Except as specifically amended by this Third
Amendment, the terms and conditions of the Agreement shall remain in full force
and effect. This Third Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

<< Signature Page Follows >>

7



--------------------------------------------------------------------------------



 



In Witness Whereof, the Parties hereto have caused this Third Amendment to be
executed by their duly authorized officers as of the Third Amendment Execution
Date.

                          The University of Kansas       ProQuest
Pharmaceuticals, Inc.         Center for Research, Inc.                    
 
                       
By:
  /s/ James A. Roberts       By:   /s/ Osborne S. Wong        
 
                   
 
                       
Name:
  James A. Roberts       Name:   Osborne S. Wong        
 
                   
 
                       
Title:
  President       Title:   President        
 
                   

THIRD AMENDMENT TO LICENSE AGREEMENT
SIGNATURE PAGE

 